Case: 14-5023    Document: 11     Page: 1   Filed: 04/02/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         NEAPOLEON JWAN FREEMAN, SR.,
                Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2014-5023
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00327-EJD, Judge Edward J.
 Damich.
                ______________________

                      ON MOTION
                  ______________________

                        ORDER
     Neapoleon Jwan Freeman, Sr. moves for leave to
 proceed in forma pauperis.
     Freeman is incarcerated. Pursuant to the Prisoner
 Litigation Reform Act of 1995, this court may not author-
 ize the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 14-5023      Document: 11   Page: 2    Filed: 04/02/2014



 2                                FREEMAN   v. US



 payment of filing fees, but must, in time, pay the $505
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C.
 § 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account.         28 U.S.C.
 § 1915(b)(2). The agency with custody of the prisoner
 must forward payments from the prisoner’s account each
 time the amount in the account exceeds $10 until the
 $505 filing fee is paid in full. Id.
     By separate letter, the custodian of Freeman’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.
       IT IS ORDERED THAT:
       The motion is denied.


                                    FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court
 s24